          Case 3:21-cr-01109-H Document 133 Filed 05/27/21 PageID.256 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 3:21-CR-1109-H-1
12                                       Plaintiff,       ORDER DENYING DEFENDANT’S
     v.                                                   MOTION TO RECONSIDER ORDER
13
                                                          TO DETAIN
14   LONG NGOC TRAN,
                                       Defendant.         [ECF No. 126]
15
16
17           Before the Court is Defendant’s Motion to Reconsider Order to Detain. ECF
18   No. 126. At Defendant Long Ngoc Tran’s (“Defendant”) arraignment and initial
19   appearance on April 14, 2021, the Government moved to detain him based on a serious
20   risk of flight and the safety of the community. ECF No. 21. After a hearing on
21   April 27, 2021, the Court granted the Government’s motion. ECF No. 53. The Court found
22   by a preponderance of the evidence that no condition or combination of conditions of
23   release will reasonably assure Defendant’s appearance as required. Id. Based on this
24   finding, the Court ordered that Defendant be detained. The Court found that the following
25   factors supported an order of detention: the nature and circumstances of the offense,
26   Defendant’s criminal history, Defendant’s significant family or other ties outside the
27   United States (Defendant’s wife and child live in Vietnam), and the weight of the evidence
28   (although the least important factor). Id.

                                                      1
                                                                                   3:21-CR-1109-H-1
          Case 3:21-cr-01109-H Document 133 Filed 05/27/21 PageID.257 Page 2 of 3



 1           Defendant now seeks reconsideration of the Court’s Order of Detention Pending
 2   Trial, and requests that the Court set pretrial release conditions including a $50,000
 3   personal appearance bond secured by the signatures of two financially responsible adults.
 4   ECF No. 126 at 3. The Court will treat Defendant’s motion as a request for reconsideration
 5   pursuant to 18 U.S.C. § 3145(b).
 6           The Court finds that this matter is suitable for determination without a hearing.
 7   United States v. Dodd, No. 20-cr-0016, 2020 WL 1547419, at *1 (D. Minn. Apr. 1, 2020);
 8   United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857 (D. Md. Mar. 17, 2020)
 9   (no requirement to hold a hearing on request for reconsideration of order of detention).
10   I.      Summary of Positions
11           Defendant argues that conditions of pretrial release should be set for the foregoing
12   reasons. Defendant is a United States citizen who has lived in the United States for 30 years
13   and has significant family ties in the United States. He has two children who live in the
14   United States. His wife and a third child, who is nine months old, live in Vietnam.
15   Defendant’s wife has a pending immigrant visa application and is seeking to move to the
16   United States. Defendant’s potential sureties own real property in the United States.
17           The Government argues that Defendant has not rebutted the presumption of
18   detention that applies in this case under 18 U.S.C. § 3142(e)(3)(A). The Government also
19   argues that Defendant’s criminal history is serious, and includes convictions dating back
20   to 2008 for burglary that resulted in concurrent six-year and two-year sentences. Defendant
21   was convicted of conspiracy to commit a crime in 2015 and was sentenced to another two-
22   years in custody. The Government also points to the evidence in the case supporting
23   Defendant’s indictment, which includes recorded meetings with a confidential source
24   indicating that Defendant owned or controlled multiple illegal gambling establishments.
25   The Government also notes that Defendant’s wife’s visa application preceded the
26   indictment in this case and was made before Defendant had an incentive to flee to Vietnam
27   to avoid the charges currently brought against him.
28

                                                   2
                                                                                   3:21-CR-1109-H-1
           Case 3:21-cr-01109-H Document 133 Filed 05/27/21 PageID.258 Page 3 of 3



 1   II.      Analysis
 2            The Court is not persuaded that any of the new circumstances raised by Defendant
 3   change its initial analysis of the factors set forth in 18 U.S.C. § 3142(g) supporting its Order
 4   of Detention. Defendant’s wife’s pursuit of an immigrant visa is not sufficient to overcome
 5   the presumption of detention and does not mitigate the Court’s concerns regarding serious
 6   risk of flight that arise from Defendant’s criminal history and the nature and circumstances
 7   of the instant offense. In short, the Court sees no evidence that Defendant does not continue
 8   to present a substantial flight risk, even at the bond amount requested by Defendant.
 9   Therefore, the Court DENIES Defendant’s motion for reconsideration of bond.
10            IT IS SO ORDERED.
11   Dated: May 27, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                      3:21-CR-1109-H-1
